            Case 3:19-cv-01851-MEM Document 1 Filed 10/25/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                       )
DAVID KENNOY,                          )
                                       )
               Plaintiffs,             )
                                       )
       v.
                                       )       Case No. _______________
CHASE BANK USA, N.A.,                  )
                                       )
               Defendant.              )
                                       )
                                       )

                             NOTICE OF REMOVAL

               Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Chase

Bank USA, N.A. n/k/a JPMorgan Chase Bank, N.A. (“Chase”) removes this case

from the Court of Common Pleas of Luzerne County, Pennsylvania to the United

States District Court for the Middle District of Pennsylvania. In support of this

Notice of Removal, Chase states as follows:

I.     BACKGROUND

       1.      On or about September 23, 2019, plaintiff David Kennoy (“Plaintiff”)

initiated this action by filing a complaint (the “Complaint”) against Chase in the

Court of Common Pleas of Lackawanna County, Pennsylvania, which was styled

David Kennoy v. Chase Bank USA, N.A., Case No. 2019-11679 (the “State Court

Action”).



DMEAST #39152010 v1
           Case 3:19-cv-01851-MEM Document 1 Filed 10/25/19 Page 2 of 4



      2.      Chase was served with the Complaint on September 25, 2019. No

other documents have been filed in the State Court Action. Pursuant to 28 U.S.C.

§ 1446(a), Chase has attached true and correct copies of “all process, pleadings,

and orders served” upon Chase in the State Court Action as Exhibit A.

      3.      In the Complaint, Plaintiff asserts a claim under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq. Plaintiff alleges that

Chase made calls to Plaintiff’s cellular telephones in violation of the TCPA, and

based thereon, raises a single cause of action for violation of the TCPA. See

Compl. at ¶¶ 6-22.

II.   BASIS FOR REMOVAL JURISDICTION

      4.      This Court has original jurisdiction under 28 U.S.C. § 1331 as

Plaintiff alleges violation of a claim or right arising under the laws of the United

States.

      5.      Specifically, Plaintiff alleges that Chase made calls to Plaintiff’s

cellular telephones in violation of the TCPA. See generally Compl.

      6. Therefore, the Complaint alleges violations of a claim or right arising

under the laws of the United States, and as such, this action is subject to removal

pursuant to 28 U.S.C. §§ 1331 and 1441 at the request of Chase.




                                           2
            Case 3:19-cv-01851-MEM Document 1 Filed 10/25/19 Page 3 of 4



III.   VENUE

       7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and

1441(a), because the United States District Court for the Middle District of

Pennsylvania is the federal court embracing the Court of Common Pleas of

Luzerne County, Pennsylvania, where Plaintiff originally filed the State Court

Action.

IV.    PROCEDURAL COMPLIANCE

       8.      Plaintiff served Chase by mailing a copy of the complaint to Chase on

September 30, 2019. See Ex. A.

       9.      This Notice is timely because it has been filed within the thirty day

period prescribed by 28 U.S.C. § 1446(b).

       10.     The time for Chase to answer, move, or otherwise plead in the State

Court Action in response to the Complaint has not yet expired because Plaintiff

agreed to extend Chase’s time.

       11.     The documents attached hereto as Exhibit A constitute all of the

process, pleadings, and orders received by Chase to date.

       12.     Written notice of the filing of this notice of removal is being

forwarded to Plaintiff and to the Court of Common Pleas of Luzerne County,

Pennsylvania, pursuant to 28 U.S.C. § 1446(d). See Notice of Filing Notice of

Removal, attached hereto as Exhibit B.



                                            3
         Case 3:19-cv-01851-MEM Document 1 Filed 10/25/19 Page 4 of 4



      13.    By filing a Notice of Removal in this matter, Chase does not waive its

right to object to service of process, the sufficiency of process, jurisdiction over the

person, or venue, and Chase specifically reserves the right to assert any defenses

and/or objections to which it may be entitled.

      14.    Without conceding the availability of any particular remedy or

category of damages, this action involves a controversy arising under the laws of

the United States, as appears from the allegations of Plaintiff’s Complaint.

Accordingly, this action is one over which this District Court has original subject

matter jurisdiction pursuant to 28 U.S.C. § 1331, and this matter may be removed

to this Court under 28 U.S.C. § 1441.

      WHEREFORE, notice is given that this action is removed from the Court of

Common Pleas of Luzerne County, Pennsylvania, to the United States District

Court for the Middle District of Pennsylvania.

Dated: October 25, 2019             Respectfully submitted,

                              By:    /s/ Daniel C. Fanaselle
                                     Daniel C. Fanaselle, Esquire (Pa. ID 312292)
                                     BALLARD SPAHR LLP
                                     1735 Market Street, 51st Floor
                                     Philadelphia, PA 19103-7599
                                     Telephone: (215) 665-8500
                                     Facsimile: (215) 864-8999
                                     fanaselled@ballardspahr.com

                                    Attorneys for Defendant Chase Bank USA, N.A.




                                           4
